 LESS EXPRESS COURIEER SYSTEMS 27Less Express Courier Systems and District 6, Interna-tional Union of Industrial Service, Transport and Health Employees. Case 2ŒCAŒ31600 November 17, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On August 18, 1999, Administrative Law Judge Mar-garet M. Kern issued the attached decision.  The Re-spondent filed exceptions and the General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Less Express Courier Sys-tems, New York, New York, its officers, agents, succes-sors, and assigns, shall take the action set forth in the Order.  Lauri Kaplan, Esq., for the General Counsel. Douglas E. Rowe, Esq., for the Respondent. DECISION STATEMENT OF THE CASE MARGARET M. KERN, Administrative Law Judge. This case was tried before me in New York, New York, on June 3, 1999. The complaint, which was issued on December 28, 1998, and amended on March 10, 1999, was based on an unfair labor practice charge filed on July 10, 1998,1 by District 6, Interna-tional Union of Industrial Service, Transport, and Health Em-ployees (the Union) against Less Express Courier Systems (the Respondent). It is alleged that in the first week of February, the Respon-dent interrogated an employee concerning other employees™ union activities and that on February 6, the Respondent dis-charged employee Kevin Walker because of his union activi-ties. The Respondent denies the act of interrogation and asserts that Walker voluntary abandoned his employment. For the rea-sons set forth herein, I find that the Respondent did interrogate an employee in violation of Section 8(a)(1) of the Act and dis-charged Walker in violation of Section 8(a)(3) and (1) of the Act.                                                            1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not  to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 In concluding that the discharge of Walker was unlawful, the judge noted that Respondent™s supervisor (Hawley) told Walker that Murphy had said that ﬁthey didn™t need him [Walker] any more because he was down with the Union.ﬂ  The judge relied on the fact that Hawley was a supervisor.  Member Hurtgen agrees with the judge, but he also notes that Murphy was a close personal friend of Respondent™s president, Branch, albeit not an agent of Respondent.  1 All dates are in 1998 unless otherwise indicated. FINDINGS OF FACT I. JURISDICTION The Respondent admits and I find that it is an employer en-gaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. II. LABOR ORGANIZATION STATUS The Respondent admits and I find that the Union is a labor organization within the meaning of Section 2(5) of the Act. III. ALLEGED UNFAIR LABOR PRACTICES A. Background The Respondent is engaged in the business of providing messenger and delivery services to businesses in New York City. The Respondent employs at any given time from 20 to 40 messengers and these employees are not represented by any labor organization. Elizabeth Branch is the Respondent™s sole owner and president and Jacob Hawley is a dispatcher. Re-spondent admits that Branch and Hawley are agents and super-visors within the meaning of the Act. The Respondent denies, however, that John Murphy was, at any material time, a super-visor or agent. Murphy, who did not testify, is the ex-boyfriend of Branch. Branch testified that Murphy was never employed by the Respondent, did not perform any services for the Re-spondent and had no responsibility in operating the Respon-dent™s business. Branch and Murphy shared other business interests, however, and Murphy occupied office space on the same floor as the sort room where the messengers employed by the Respondent work. Hawley testified that to his knowledge Murphy did not work for the Respondent and did not perform any duties for the Respondent. In February, the Respondent utilized a payroll service called Accounting Statistics (ACS). Each week, Branch totaled the number of hours worked by employees the previous week. Branch reported the hours to ACS on Tuesdays, Wednesdays, or Thursdays and ACS delivered the payroll checks the day after the hours were called in. The checks were dated for the following Monday when they were distributed to employees. Thus, a paycheck dated and distributed on February 9 was for the week ending January 30. Frequently there were mistakes in the ACS checks and handwritten checks were often issued by the Respondent as payroll checks in addition to the ACS checks. Branch testified that when an employee is fired, it is her practice to pay the employee that same day whatever he is owed. The terminated employee is given his ACS check if one has been prepared and/or a handwritten check in order to fully compensate him before he leaves the premises. B. Walker™s Union Activities and Termination of Employment Walker was first employed as a messenger for the Respon-dent in  February 1997.  Sometime  in  the last week in January,  330 NLRB No. 6  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 28Walker met two union representatives, Kevin S. Walker
2 and Nephty Cruz, outside the offices of the Respondent. Kevin S. 
told Walker that if Walker distributed authorization cards, and 
if a majority of the employees signed those cards, he would 
have a meeting with them to 
discuss working conditions. After 
speaking with Kevin S., Walker went back inside the building 

to Respondent™s offices, picked up his work, exited the building 
and accompanied Kevin S. to the union office. Kevin S. gave 
Walker blank authorization card
s and Walker returned to his 
messenger duties. Walker testified that in the week following his receipt of the 
authorization cards from Kevin S
., he distributed the cards on 4 
or 5 occasions to approximately 20 employees. Approximately 
10 employees signed cards and returned them to Walker. On 
February 4, Walker gave a ca
rd to employee Nelson Jenkins 
inside the Respondent™s offices. 
Walker testified that Hawley 
and Murphy were among those pres
ent at the time he gave Jen-
kins the card. Jenkins signed the card and returned it to Walker 

the same day. 
Walker testified that on Friday, February 6, he returned to 
the office having completed his rounds at around 4 p.m. He 
dropped off his work and was about to change his clothes when 
Hawley approached him and handed him an ACS check dated 
February 9 in the amount of $236.76 and a handwritten check 
dated February 6 in the amount of $258.50. Walker asked what 
the checks were for and Hawley responded that Murphy said 
they didn™t need him any more because they heard that he was 
ﬁdown with the union.ﬂ Walker said
 o.k. and he left. He testi-
fied on both direct and cross-examination that to the best of his 
recollection, no one else was present when this conversation 
took place between him and Hawley. According to Walker, he 
never returned to Respondent™s offices after February 6. From 
the date that Walker met Kevin S. and received the authoriza-
tion cards to the time he was discharged was a period of ap-
proximately 1 week. 
Jenkins worked as a messenger from November 1997 to 
March 1998. Jenkins testified that he was sitting at a desk when 
Walker and Hawley had a conver
sation at around 4 p.m. He did 
not hear the conversation but did observe Hawley open a desk 
drawer, remove two checks and 
hand them to Walker. As he 
and Walker walked to the bus to go home, Walker told Jenkins 

he had been fired and that he thought it was because of the 
Union. The Respondent™s payr
oll records reflect that in 1998, six 
ACS paychecks were prepared for Walker. These checks were 

dated January 5, 12, 19, 26, and 
February 2 and 9 and were for 
the following net amounts, re
spectively: $142.81 (28 hours), 
$157 (26 hours), $224.73 (38 hours), $271.38 (40 regular 
hours, 6 overtime hours), $291.39 (40 regular hours, 10 over-
time hours), and $236.76 (40 regular hours, $1.25 overtime 
hours). C. Interrogation of Mevers 
Eugene Meyers was employed
 as a messenger from 1994 to 
1998. Meyers testified that in ﬁearly 1998ﬂ he had a conversa-
tion with Branch about the Union 
in the dispatcher™s area. Two 
employees by the names of Melissa and Steve were present, 
neither of whom testified. According to Meyers, Branch asked 
                                                          
 2 Kevin S. Walker, the union representative, is no relation to Kevin 
A. Walker, the alleged discriminates. 
To avoid confusion, I will refer to 
the union representative as Kevin S. 
him if he knew anything about anybody joining a union and he 

said no. She told Meyers that if heard anything to get back to 
her. Meyers agreed that he woul
d get back to her but he never 
did. Branch denied that she ever spoke to Meyers about the 
Union. D. Respondent™s Defense 
Hawley testified that the afte
rnoon of Friday, February 6, 
was the last time that Walker worked. Hawley claimed that 
Walker had not made his deliverie
s that day because he said it 
was too much work. ﬁ[H]e started complaining about the work 
and making a whole lot of noise, and just being totally disrup-
tive. And up until thatŠprior to that he hadŠjust his perform-
ance was deteriorating anyway, and I just had enough.ﬂ Hawley 
took the undelivered packages from Walker and told him to 
clock out, go home, and to call him on Monday. Hawley denied 
that he terminated Walker or th
at he made any mention of John 
Murphy during the conversation. He also denied giving any 
checks to Walker that Friday or on any other date. According to 
Hawley, Walker did not call hi
m on Monday and Hawley never 
saw him again. He was asked at what point in time did he con-clude that Walker had quit, and Ha
wley testified, ﬁI guess after 
a week I hadn™t seen him.ﬂ 
Branch testified that between the hours of 12:15 and 2:15 
p.m. on Walker™s last day of work, she received a number of 
phone calls from customers complaining that they had not re-
ceived their deliveries. She determined that it was Walker who 
was at fault. She went downstairs and informed Hawley of the 
situation. Branch telephoned he
r customers to find out which 
packages had priority: ﬁI generally leave the office anywhere 
between 1:30 and 2:30 to go home for the day, and I had to stay 
on this particular day. It was 
very, very bad weather and I had 
so many complaints coming in.ﬂ Branch testified that she told 
Hawley to send Walker home. She denied that Hawley termi-
nated Walker or that she had in
structed him to terminate him. 
Branch insisted she did not know the date that Walker last 
worked except that it was a Friday. When Walker failed to 
report to work the following Monday, Branch realized he had 
quit. Both Hawley and Branch denied giving Walker his last two 
checks, the February 6 handwritten check and the February 9 
ACS check. According to Branch, Walker must have returned 
to the office the Monday or Tuesday following his last day of 
work to pick up his checks. She did not see him on that date, 
but she assumed he was present because checks are always 
given personally to employees. On cross-examination, Branch 
was certain that Walker could not have been given the ACS 
check on Friday because the chec
k was locked in the company 
safe and only she had access to th
e safe. However, in an affida-
vit given during the course of th
e investigation, Branch stated 
that Walker came to the office on February 6 to pick up his 
check. 
As to the handwritten check dated February 6, Branch ac-
knowledged that the signature on the check was hers but 
claimed that she did not know who filled out the rest of the 
check, explaining that ﬁmany people could have written it out.ﬂ 
She testified that it is her practice to sign blank checks and to 
leave them available in case someone in the office needs to 
make out a check. She listed Marcos Escobar, Teddy Hen-
dricks, and Jacob Hawley as 
those individuals who had the 
authority to complete a prev
iously signed blank check. She 
could not, however, identify the handwriting on the February 6 
 LESS EXPRESS COURIEER SYSTEMS 29check other than her own signature. Branch acknowledged that 
the February 6 handwritten check reflected wages paid to 
Walker for work performed, but she insisted she did not know the week in which the work was performed. 
 Q. Isn™t it true that the check, the handwritten check 
you have in front of you is payment for the workweek end-
ing February 6th? 
A. No. 
Q. No. But you™re sure it™s not for the workweek end-
ing February 6th, but you have no idea what it is for? 
A. Correct.  When asked to examine the February 6 handwritten check, 
Hawley testified that he recognized the signature as Branch™s 

handwriting and that the rest of the handwriting on the check 
ﬁcould beﬂ Branch™s. It was definitely not his handwriting and 
the handwriting did not appear to 
him to belong to anyone else. 
Hawley denied that he or anyone else other than Branch had the 

authority to write company checks. 
Both Branch and Hawley denied possessing any knowledge 
of Walker™s activities on behalf of the Union. 
IV. ANALYSIS In all cases alleging a violatio
n of Section 8(a)(3) or viola-
tions of Section 8(a)(1) turning on employer motivation, the 
General Counsel is required, in 
the first instance, to make a 
prima facie showing sufficient to support the inference that 
protected conduct was a motivating factor in the employer™s 
decision. Once this is establishe
d, the employer has the burden 
to demonstrate that the same 
action would have taken place 
even in the absence of
 the protected conduct. 
Wright Line,  251 
NLRB 1083 (1980), enfd. 622 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), approved in 
NLRB v. Transporta-
tion Management Corp
., 462 U.S. 393 (1983).  
The General Counsel has presented a strong prima facie 
case. Walker credibly testified that
 in the first week in February 
he distributed the Union™s authorization cards in and around the 
Respondent™s offices. On February 4 he gave an authorization 
card to Jenkins in Hawley™s pres
ence. Two days later, Walker 
testified he was told by Hawley
 that he was fired because he 
was ﬁdown with the union.ﬂ The General Counsel™s initial bur-
den under 
Wright Line
 has been satisfied. 
The Respondent™s defense that Walker voluntarily quit his 
job is riddled with inconsistencies and improbabilities. In the 
first instance, Branch testifie
d that she had received numerous customer complaints that Friday afternoon, that she identified 
Walker as the employee who had 
failed to make his deliveries, 
that she apprised Hawley of this fact and that she told Hawley 

to send Walker home. Hawley, 
on the other hand, made no 
mention of having had any such conversation with Branch and 
testified that he sent Walker home on his own initiative because 
Walker was being disruptive and because his performance had 
been deteriorating anyway. Ha
wley did not explain why he 
considered Walker™s work to have been substandard prior to 
that Friday, and there is no evidence that Walker was ever rep-
rimanded or disciplined for poor work performance prior to his 
termination. Hawley™s invocati
on of deteriorating work per-
formance by Walker as the reason for sending him home is 
wholly unsubstantiated on this 
record and clearly a pretext. 
The second glaring inconsiste
ncy in Respondent™s defense 
concerns the February 6 check. Branch admitted that this 
handwritten check constituted a wage payment to Walker, de-
nied that the check was for the workweek ending February 6. 
Branch further admitted that the signature on the check was 
hers but denied filling out the rest of the check. She identified 
three individuals, including Hawl
ey, who had authority to fill 
out company checks. Branch™s testimony was directly contra-

dicted by Hawley who testified that no one other than Branch 
had the authority to fill out company checks, that the handwrit-
ing on the check was not his, and that the handwriting looked 
like Branch™s handwriting. Branch™s
 testimony is also inconsis-
tent with the payroll records 
which show that no ACS check was prepared for Walker after the week ending January 30. In 
view of Hawley™s clear recollection that Walker worked the full 

week ending Friday, February 6, and the fact that the amount of 
the handwritten check is consistent with having worked a 40-
hour workweek, the handwritten check is incontrovertible evi-
dence of payment for the work performed in the week ending 
February 6. 
The final deficiency in Respondent™s defense is that Branch 
and Hawley could not account fo
r Walker™s receipt of the two 
paychecks. Both denied giving Walker either check and neither 
offered any explanation for how the checks came to be in 
Walker™s possession. The solution to the mystery of the pay-
checks lies in the credible testimony of Walker who testified 
that he was handed his last two paychecks by Hawley and told 
he was fired. Not only is this 
the only version of events that 
makes any sense, it is corroborated by Jenkins™ testimony that 

he saw Hawley hand the checks to Walker.
3 It is also consistent 
with Branch™s testimony that when
 an employee is fired, he is 
normally given all of his compensation before leaving the 
premises. Branch™s insistence that Walker could not have re-
ceived the February 9 check on February 6 because it was 
locked in the company safe to which she had sole access is 
undermined by her admission that she worked later than usual 
on February 6 was obviously physically present in the Respon-
dent™s offices, with access to the safe, at the same time that 
Walker testified he was given th
e February 9 check by Hawley. 
Walker was fired 1 week after 
he began distributing authori-zation cards and 2 days after he 
handed an authorization card to 
Jenkins in Hawley™s presence. Such timing between the exer-

cise of protected conduct in rela
tion to a discharge is strong 
evidence of an unlawful motive for the termination. 
Grand Central Partnership
, 327 NLRB 966 (1999); Trader Horn of 
New Jersey, Inc., 316 NLRB 194, 198 (1995). Indeed, timing 
alone can be sufficient to establish that antiunion animus was a 
motivating factor in a disciplinary decision. 
Sawyer of Napa, 
Inc., 300 NLRB 131, 150 (1990). In addition to the proximity 
of the discharge in relation to 
Walker™s union activity, Walker™s 
credible testimony establishes that his union activities were the 
express reason for his discharge. Hawley told Walker, in no 
uncertain terms, that he was be
ing fired because of his affilia-
tion with the Union. It is irre
levant that Hawley invoked Mur-
                                                          
 3 Walker testified that to his knowledge, no one else was present 
when Hawley handed him the two paychecks. However, Jenkins testi-
fied that he was sitting at a desk 
a short distance away and was in a 
position to observe Hawley when he handed Walker the checks. This 
apparent inconsistency may be expl
ained by Walker™s perception that 
since Jenkins was not a party to the conversation with Hawley that 
Jenkins was ﬁnot present.ﬂ In any ev
ent, I do not discredit the testimony 
of these witnesses, which was otherw
ise credible, because of this in-
consistency.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 30phy™s name in discharging Walker.
4 Hawley is an admitted 
supervisor within the meaning of the Act and possessed the 
authority to fire employees. Hawley exercised that authority 
and did so for a purely discriminatory reason. 
As to the allegation that Branch interrogated Meyers regard-
ing other employees™ union activ
ities, I credit Meyers over 
Branch. Meyers was a 4-year employee at the time of the inter-

rogation and was apparently truste
d by Branch to report to her 
on other employees™ union activity
. The Respondent™s counsel 
did not cross-examine Meyers and there is no evidence from 
which to infer that Meyers was biased against his former em-
ployer or that he possessed a motive to fabricate. Nor is there 

any evidence from which to infer that Meyers was disposed to 
give testimony favorable to Walker. I credit the testimony of 
Meyers and find that Branch inte
rrogated Meyers as to employ-
ees™ union activities in violation of Section 8(a)(1). I further 

find that this incident of interrogation evidences Respondent™s 
animus concerning its employees™ union activities 
Pan Ameri-can Electric
, 321 NLRB 473, 475 (1996). Meyers™ testimony 
that this interrogation took place ﬁin early 1998ﬂ is insufficient, 
however, to establish that it oc
curred prior to Walker™s dis-charge on February 6. It is equally consistent with the evidence 

in this case that Branch, anxious to determine the extent of the 
union support amongst her employees
, asked Meyers to report 
to her after Walker™s discharge as before. It is unnecessary to 
resolve this ambiguity as there is more than sufficient evidence 
to establish Walker™s discharge 
as violative of the Act without 
specific reliance on this incidence of interrogation. 
CONCLUSIONS OF 
LAW 1. The Respondent is engaged in commerce within the mean-
ing of Section 2(2), (6), and (7) of the Act and has engaged in 
unfair labor practices affecting commerce within the meaning 
of Section 2(6) and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The Respondent, by Elizab
eth Branch, violated Section 8(a)(1) of the Act in or about early 1998 by interrogating an 
employee about other empl
oyees union activities. 
4. The Respondent violated Section 8(a)(3) and (1) of the 
Act on February 6, 1998, by discharging Kevin Walker. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The  Respondent, having discriminatorily discharged Kevin 
Walker, must offer to him rein
statement and make him whole 
for any loss of earnings and other benefits, computed on a quar-
terly basis from the date of discharge to the date of proper offer 
of reinstatement, less any net interim earnings, as prescribed in 
F. W. Woolworth Co
., 90 NLRB 289 (1950), plus interest as 
computed in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
5                                                           
                                                                                             
4 The evidence fails to establish Mu
rphy™s status as a statutory su-
pervisor and agent as alleged in the complaint and I so find. 
5 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
ORDER The Respondent, Less Express C
ourier Systems, New York, 
New York, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Interrogating employees about their or other employees 
union activities. 
(b) Discharging or otherwise 
discriminating against employ-
ees because they support or e
ngage in union activities.  
(c) In any like or related manner interfering with, restraining, 
or coercing its employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer to Kevin 
Walker full reinstatement to his former job or, if that job no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to his seniority or any other rights or privileges previ-
ously enjoyed. 
(b) Make Kevin Walker whole for any loss of earnings and 
other benefits suffered as a resu
lt of the discrimination against 
him in the manner set forth in the remedy section of the deci-
sion. (c) Within 14 days from the date of this Order, remove from 
his files any reference to his unlawful discharge and within 3 
days thereafter notify him in writing that this has been done and 
that the discharge will not be 
used against him in any way. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (e) Within 14 days after service by the Region, post at its 
New York, New York offices copies of the attached notice 
marked ﬁAppendix.ﬂ6 Copies of the notice, on forms provided 
by the Regional Director for Region 2, after being signed by the 

Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately upon rece
ipt and maintained for con-
secutive days in conspicuous pla
ces including all places where 
notices to employees are customarily posted. Reasonable steps 
shall be taken by the Respondent to ensure that the notices are 
not altered, defaced, or covered by any other material. In the 
event that, during the pendency 
of these proceedings, the Re-
spondent has gone out of business or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since February 6, 1998. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 Board and all objections to them sh
all be deemed waived for all pur-
pose. 
6 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 LESS EXPRESS COURIEER SYSTEMS 31APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT
 interrogate employees about their or other em-
ployees activities on behalf of Dist
rict 6, International Union of 
Industrial Service, Transport, 
and Health Employees, or any 
other union. 
WE WILL NOT
 discharge or otherwise discriminate against 
employees because they support e
ngage in activities on behalf 
of District 6, International Un
ion of Industrial Service, Trans-
port, and Health Employees, or any other union. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed by 
you by Section 7 of the Act. 
WE WILL
, within 14 days from the date of the Board™s Order, 
offer to Kevin Walker reinstatement to his former job or, if that 
job no longer exists, to a subs
tantially equivalent position, 
without prejudice to his seniority or any other rights or privi-
leges previously enjoyed. 
WE WILL 
make Kevin Walker whole for any loss of earnings 
and other benefits resulting his 
discharge, less any net interim 
earnings, plus interest. 
WE WILL
, within 14 days from the date of the Board™s Order, 
remove from our files any refere
nce to the unlawful discharge 
of Kevin Walker and WE WILL
, within 3 days thereafter, notify 
him in writing that this has been done and that the discharge 
will not be used against him in any way. 
 LESS 
EXPRESS COURIER 
SYSTEMS
  